Title: Thomas Jefferson to Dabney Carr, 19 January 1816
From: Jefferson, Thomas
To: Carr, Dabney


          
            Dear Sir
             Monticello Jan. 19. 16.
          
          At the date of your letter of Dec. 1. I was in Bedford, & since my return so many letters, accumulated during my absence, have been pressing for answers, that this is the first moment I have been able to ae attend to the subject of yours. while mr Girardin was in this neighborhood writing his continuation of Burke’s history, I had suggested to him a proper notice of the establishment of the committee of correspondence in this state here in 1773. and of mr Carr, your father, who introduced it. he has doubtless done this, and his work is now in the press. my books, journals of the times, Etc being all gone, I have nothing now but an impaired memory to resort to for the more particular statement you wish. but I give it with the more confidence as I find that I remember old things better than new. the transaction took place in the session of assembly of Mar. 73. Patrick Henry, Richard H. Lee, Frank Lee, your father and my self met, by agreement one evening, about the close of the session, at the Raleigh tavern, to consult on the measures which the circumstances of the times seemed to call for. we agreed in result that concert in the operations of the several colonies was indispensable—and that to produce this some channel of correspondence between them must be opened: that therefore we would propose to our House the appointment of a Committee of correspondence which should be authorised & instructed to write to the Speaker of the Houses of Representatives of the several colonies, recommending a similar an the appointment of similar committees on their part, who, by a communication of sentiment on the transactions threatening us all, might promote a harmony of action salutary to all. this was the substance, not pretending to remember words. we prepared the resolution, & your father was agreed on to make the motion. he did it the next day, March 12. with great ability, reconciling all to it, not only by the reasonings, but by the temper and moderation with which it was developed. it was adopted by a very general vote. Peyton Randolph, some of us who proposed it, and who else I do not remember, were appointed of the Committee. we immediately dispatched letters by expresses, to the Speakers of all the other assemblies. I remember that mr Carr and myself, returning home together & conversing on the subject by the way, concurred in the conclusion that that measure must inevitably beget the meeting of a Congress of deputies from all the colonies, for the purpose of uniting all in the same principles and measures for the maintenance of our rights. my memory cannot deceive me when I affirm that we did it in consequence of no such proposition from any other colony. no doubt the resolution itself, & the Journals of the day will shew that ours was original, and not merely responsive to one from any other quarter. yet, I am certain I remember also that a similar proposition, & nearly cotemporary, was made by Massachusets, & that our Northern messenger passed theirs on the road. this too may be settled by recurrence to the records of Massachusets. the proposition was generally acceded to by the other colonies, & the first effect, as expected, was the meeting of a Congress at New York the ensuing year. the committee of correspondence appointed by Massachusets, as quoted by you from Marshal under the date of 1770. must have been for a special purpose, and functus officio before the date of 1773. or Massachusets herself would not then have proposed another. records should be examined to settle this accurately.I well remember the pleasure expressed in the countenance & conversation of the members generally on this debut of mr Carr, & the hopes they conceived as well from the talents as the patriotism it manifested. but he died within two months after; & in him we lost a powerful fellow laborer. his character was of a high order. a spotless integrity, sound judgment handsome imagination, enriched by education & reading, quick & clear in his conceptions, of correct & ready elocution, impressing every hearer with the sincerity of the heart from which it flowed. his firmness was inflexible in whatever he thought was right: but when no moral principle stood in the way, never had man more of the milk of human kindness, of indulgence, of softness, of pleasantry in conversation & conduct. the number of his friends, & the warmth of their affection were proofs of his worth, & of their estimate of it. to give to those now living an idea of the affliction produced by his death in the minds of all who knew him, I liken it to that lately felt by themselves, on the death of his eldest son, Peter Carr, so like him in all his endowments and moral qualities, and whose recollection can never recur without a deep-drawn sigh from the bosom of anyone who knew him.You mention that I shewed you an inscription I had proposed for the tombstone of your father. did I leave it in your hands to be copied? I ask the question, not that I have any such recollection, but that I find it no longer in the place of it’s deposit, and think I never took it out but on that occasion. ever and affectionately yours
          Th: Jefferson
        